Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Arthur Siebel on 02/01/2022
Please amend claims as below:

21. (Currently Amended) A section line recognition device, comprising: 
a plurality of cameras configured to be positioned on a moving object and comprising a front camerawherein the front camera is directed toward a front direction of the moving object and captures an image of a road surface, wherein the rear camera is directed toward a rear direction of the moving object and captures an image of the road surface, and wherein the image captured by the front camera and the image captured by the rear camera do not overlap with each other; 
a feature point extraction unit which extracts a feature point from [[an]] the image of a road surface of a road captured by each of the front camera, the side camera, and the rear camera; 
a coordinates transformation unit which transforms coordinates of the feature point extracted by the feature point extraction unit into coordinates of a bird’s-eye view coordinate system which is common in the plurality of cameras; 
the image captured by each of the front camera and the rear camera by using a predetermined state transition model, wherein the transition pattern is extracted from the image captured by each of the front camera
a line type determination unit which determines a line type of a section line on the road surface based on the transition pattern determined by the state transition determination unit; and 
a camera determination unit which determines a camera of which the reliability is equal to or more than a certain value among the plurality of cameras, wherein the feature point is extracted on the basis of [[an]] the image captured by the camera determined as reliable by the camera determination unit, 
wherein the predetermined state transition model indicates a transition state of a node including an appearance of segments, which are a set of feature points extracted from the image captured by each of the cameras, 
when the camera determination unit determines that the reliability of a first camera among the plurality of cameras is lower than the certain value, the appearance state of segments captured by the first camera is masked, and when the camera determination unit determines that the reliability of the first camera is not lower than the certain value, the appearance state of segments captured by the first camera is not masked, and 
the line type determination unit ignores the masked appearance state of segments when determining the line type based on the transition pattern. 

23. (Currently Amended) The section line recognition device according to claim 22, wherein the state transition determination unit determines a lane change of the moving object using an image captured by at least one of the front camera and the rear camera. 

24. (Canceled)

REASON FOR ALLOWANCE

Claims  11, 14-15, 17-19, 21-23, 25-28 are allowable over cited prior art.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 02/01/2022 and additional limitation on 02/01/2022 with respect to the added 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649